UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G/A Under the Securities Exchange Act of 1934 (Amendment No.4)* Alco Stores, Inc. (Name of Issuer) Common Stock, Par Value $.0001 (Title of Class of Securities) (CUSIP Number) February 14, 2013 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-l(b) x Rule 13d-l(c) o Rule 13d-l(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of 7 CUSIP No. 001600105 1. Names of Reporting Persons MFP Partners, L.P.(1) c/o MFP Investors LLC 667 Madison Avenue, 25th Floor New York, NY 10065 2. Check the Appropriate Box if a Member of a Group (See Instructions) o(a) o(b) 3. SEC Use Only 4. Citizenship or Place of OrganizationDelaware 5. Sole Voting Power Number of Shares 6. Shared Voting Power264,919 Beneficially Owned by Each Reporting Person 7. Sole Dispositive Power With: 8. Shared Dispositive Power264,919 9. Aggregate Amount Beneficially Owned by Each Reporting Person264,919 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) Percent of Class Represented by Amount in Row (9)8.1% Type of Reporting Person (See Instructions) PN (1) MFP Investors LLC is the general partner of MFP Partners, L.P.Michael F. Price is the managing partner of MFP Partners, L.P. and the managing member and controlling person of MFP Investors LLC. Page 2 of 7 CUSIP No. 001600105 1. Names of Reporting Persons MFP Investors LLC(1) 667 Madison Avenue, 25th Floor New York, NY 10065 2. Check the Appropriate Box if a Member of a Group (See Instructions) o(a) o(b) 3. SEC Use Only 4. Citizenship or Place of OrganizationDelaware 5. Sole Voting Power Number of Shares 6. Shared Voting Power264,919 Beneficially Owned by Each Reporting Person 7. Sole Dispositive Power With: 8. Shared Dispositive Power264,919 9. Aggregate Amount Beneficially Owned by Each Reporting Person264,919 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) Percent of Class Represented by Amount in Row (9)8.1% Type of Reporting Person (See Instructions) OO (1) MFP Investors LLC is the general partner of MFP Partners, L.P.Michael F. Price is the managing partner of MFP Partners, L.P. and managing member and controlling person of MFP Investors LLC. Page 3 of 7 CUSIP No. 001600105 1. Names of Reporting Persons Michael F. Price c/o MFP Investors LLC 667 Madison Avenue, 25th Floor New York, NY 10065 2. Check the Appropriate Box if a Member of a Group (See Instructions) o(a) o(b) 3. SEC Use Only 4. Citizenship or Place of OrganizationMichael F. Price is a citizen of the United States of America. 5. Sole Voting Power Number of Shares 6. Shared Voting Power264,919 Beneficially Owned by Each Reporting Person 7. Sole Dispositive Power With: 8. Shared Dispositive Power264,919 9. Aggregate Amount Beneficially Owned by Each Reporting Person264,919 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) Percent of Class Represented by Amount in Row (9)8.1% Type of Reporting Person (See Instructions) IN (1) MFP Investors LLC is the general partner of MFP Partners, L.P.Michael F. Price is the managing partner of MFP Partners, L.P. and managing member and controlling person of MFP Investors LLC. Page 4 of 7 CUSIP No. 001600105 Item 1. (a) Name of Issuer Alco Stores, Inc. (b) Address of Issuer's Principal Executive Offices 401 Cottage Street Abilene, Kansas 67410 Item 2. (a) Name of Person Filing MFP Partners, L.P. MFP Investors LLC Michael F. Price (b) Address of Principal Business Office or, if none, Residence 667 Madison Avenue, 25th Floor New York, NY 10065 (c) Citizenship MFP Partners, L.P. and MFP Investors LLC are each organized under the laws of the state of Delaware.Michael F. Price is a citizen of the United States of America. (d) Title of Class of Securities Common Stock, par value $.0001 per share (e) CUSIP Number Item 3. If this statement is filed pursuant to §§240.13d-l(b) or 240.13d-2(b) or (c), check whether the person filing is a: Not applicable. Item 4. Ownership MFP Partners, L.P. has the shared power to vote 264,919 shares (8.1%) of the common stock of the issuer.As the general partner of MFP Partners, L.P., MFP Investors LLC is deemed to own 264,919 shares (8.1%) of the common stock of the issuer.As the Managing Member of MFP Investors LLC, Michael F. Price is deemed to have the shared power to vote 264,919 shares (8.1%) of the common stock of the issuer. Item 5. Ownership of Five Percent or Less of a Class Not applicable. Item 6. Ownership of More than Five Percent on Behalf of Another Person MFP Investors LLC manages investments for clients, including MFP Partners, L.P. which owns more than 5% of the common stock of the issuer. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person Not applicable. Page 5 of 7 CUSIP No. 001600105 Item 8. Identification and Classification of Members of the Group Not applicable. Item 9. Notice of Dissolution of Group Not applicable. Item 10. Certification By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. February 14, 2013 Date MFP Partners, L.P. /s/ Michael F. Price Signature Name: Michael F. Price Title: Managing Partner MFP Investors LLC /s/ Michael F. Price Signature Name: Michael F. Price Title: Managing Member MICHAEL F. PRICE /s/ Michael F. Price Signature Name: Michael F. Price Page 6 of 7 CUSIP No. 001600105 EXHIBITS Exhibit Number Title 1 Joint Filing Agreement dated February 11, 2011 among the Reporting Persons Page 7 of 7
